11/10/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 22-0207


                                         DA 22-0207
                                                                         FILL.L)
HELEN WEEMS AND JANE DOE,                                                NOV 1 0 2022
                                                                       Bowen GreerAcod
             Plaintiffs and Appellees,                                   < of FL  rer   Court
                                                                        S,ate o. rvInntarla


      v.
                                                                  ORDER
STATE OF MONTANA, by and through AUSTIN
KNUDSEN, in his official capacity as Attorney
General; and TRAVIS R. AHNER, in his official
capacity as County Attorney for Flathead County,

             Defendants and Appellants.


      Pursuant to the Internal Operating Rules of this Court, this cause is classified for
oral argument before the Court sitting en banc and is hereby set for argument on
Wednesday, December 14, 2022, at 9:30 a.m. in the courtroom of the Montana Supreme
Court, Joseph P. Mazurek Justice Building, Helena, Montana.
      IT IS FURTHER ORDERED that pursuant to M. R. App. P. 17(3), oral argurnent
times in this cause number shall be forty (40) minutes for the Appellants and thirty (30)
minutes for the Appellees.
      Counsel should be mindful of the provisions of M. R. App. P. 17(6).
      The Court will not entertain any motions to reschedule.
      The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Mike Menahan, District Judge.
      DATED this/V..‘ day of November, 2022.
                                                 For the Court,




                                                       Chief Justice